NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD LILLY,                                   No. 21-16114

                Plaintiff-Appellant,            D.C. No. 5:19-cv-07941-NC

 v.
                                                MEMORANDUM*
COUNTY OF HUMBOLDT; SHERIFF’S
DEPARTMENT,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
               Nathanael M. Cousins, Magistrate Judge, Presiding**

                            Submitted June 15, 2022***

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      The responses to the October 5, 2021 order demonstrate that this appeal

involves non-frivolous issues. The order to show cause is therefore discharged,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **    The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and Lilly’s motion to proceed in forma pauperis (Docket Entry No. 10) is granted.

See 28 U.S.C. § 1915(a). The Clerk will amend the docket to reflect Lilly’s in

forma pauperis status, and will file the reply brief received on November 8, 2021

(Docket Entry No. 8).

      Donald Lilly, a former civil detainee at Humboldt County Correctional

Facility, appeals pro se from the district court’s summary judgment in his 42

U.S.C. § 1983 action alleging unconstitutional conditions of confinement. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Jones v. Blanas,

393 F.3d 918, 926 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Lilly failed

to rebut defendants’ evidence of legitimate, non-punitive reasons for the conditions

that Lilly described. See Bell v. Wolfish, 441 U.S. 520, 536-37 (1979) (holding

that the government may subject an inmate to the general conditions of the facility

so long as those conditions do not amount to punishment or otherwise violate the

Constitution); Jones, 393 F.3d at 932 (maintaining jail security and effective jail

management are legitimate, non-punitive governmental interests).

      AFFIRMED.




                                          2                                     21-16114